Citation Nr: 0724400	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  02-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder, also claimed as myofascial pain syndrome and 
fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the veteran's claim of 
entitlement to service connection for bilateral shoulder 
pain.  The veteran perfected a timely appeal of this 
determination to the Board.

This matter was before the Board in September 2003 and was 
then remanded for further development.


FINDING OF FACT

The veteran has a current bilateral shoulder disorder that 
had it onset during his period of service.


CONCLUSION OF LAW

A bilateral shoulder disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran argues that he is entitled to service connection 
for a bilateral shoulder disorder, also claimed as myofascial 
pain syndrome and fibromyalgia.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records 
reflect periodic complaints of bilateral shoulder pain.  The 
diagnoses associated with the veteran's complaints of right 
and left shoulder pain included myofascial pain, left 
scapular pain, strain, trapezoid muscle spasms, muscle strain 
of the trapezius, questionable impingement, and muscle spasms 
pain.  On March 2001 separation examination, the veteran was 
noted to have had a normal evaluation of the upper 
extremities.  However, on his March 2001 report of medical 
history, the veteran indicated a past or current medical 
history of a painful or trick shoulder or elbow.

The veteran was afforded a VA examination in April 2001.  On 
examination of the shoulders, ranges of motion were normal 
bilaterally, with the veteran noted to have had no difficulty 
with range of motion of the shoulders.  The examiner stated 
that no physical diagnoses could be ascribed nor any physical 
impairment attributed.

The veteran was afforded another VA examination in February 
2007.  On examination of the shoulders, the following was 
noted: there was localized tenderness in the region of the 
superior medial angle of the right scapula but not left 
scapula; there was no discrete lump or cyst in that area; 5/5 
motor function of the muscles of each upper extremity 
including hand function, extensors and flexors of the wrists, 
elbows, and the muscles about his shoulder girdle region; 
passive range of motion was forward elevation of 170 degrees 
bilaterally, abduction of 120 degrees bilaterally, external 
rotation of 90 degrees bilaterally, and internal rotation of 
80 degrees bilaterally, and abduction was across his chest 
with both arms of 30-40 degrees; the veteran reported that he 
would be really sore in about three hours; there was some 
increased sensitivity in the superior right scapula but not 
left scapula; X-ray of the bilateral shoulder showed no 
fracture, dislocation or bone destruction, or soft tissue 
abnormality, and the impression was normal; and 
anterior/posterior and lateral views of both scapulae failed 
to showed any bone abnormalities and impression was normal.  
In light of his spine X-rays, the veteran was diagnosed as 
having mild cervical spondylosis with narrowing of C6-C7 
intervertebral disc space with minimal narrowing of the 
adjacent right neural foramina, and mild scoliosis of 
thoracic spine of about 17 degrees.  The VA examiner opined 
that, based on a review of the claims file, the veteran's 
present shoulder or scapular conditions had their onset 
during the veteran's period of service, and that the veteran 
had a bilateral shoulder disorder.  The examiner also 
indicated that the exact etiology of the scapular and neck 
symptoms were not certain but were likely coming from his 
cervical spine, which could cause referred pain to the upper 
medial scapular region, but that he might have the so-called 
myofacial pain syndrome or fibromyalgia condition, but that 
the examiner could only speculate due to lack of objective 
findings.

After a review of the record, the Board finds that, with 
respect to the veteran's claim of service connection for a 
bilateral shoulder disorder, the evidence of record is at 
least in relative equipoise.

The medical evidence reflects that the veteran has a current 
bilateral shoulder disorder, and that such shoulder disorder 
was incurred during the veteran's period of service.  
Specifically, the opinion of the February 2007 VA medical 
examiner was that the veteran had a present bilateral 
shoulder disorder, and that such shoulder or scapular 
conditions had their onset during the veteran's period of 
service.  Furthermore, the February 2007 VA examiner's 
opinion is substantiated by the veteran's service medical 
records, which are positive for various complaints of and 
treatment for bilateral shoulder pain and problems.

The Board recognizes the April 2001 VA examiner's opinion 
that that no physical diagnoses could be ascribed or any 
physical impairment attributed to the veteran's complaints of 
bilateral shoulder pain.  However, the Board notes that while 
the February 2007 VA examiner reviewed the claims folder, the 
April 2001 VA examiner did not indicate any such review.  
Furthermore, even if the Board were to afford equal weight to 
the April 2001 and February 2007 VA opinions, the medical 
evidence of record would be in relative equipoise.

The Board also notes the uncertain diagnoses of the February 
2007 VA examiner, who stated that the exact etiology of the 
scapular and neck symptoms were not certain but were likely 
coming from the veteran's cervical spine, which could cause 
referred pain to the upper medial scapular region, but that 
he might have the so-called myofacial pain syndrome or 
fibromyalgia condition, but that the examiner could only 
speculate due to lack of objective findings.  However, 
despite the uncertain diagnoses, the February 2007 VA 
examiner plainly stated the opinion that the veteran had a 
current bilateral shoulder disorder, the symptomatology of 
which had its onset during the veteran's period of service, 
even though the exact etiology of the symptomatology was 
uncertain.

In short, the Board finds that the evidence of record 
demonstrating that the veteran does have a current bilateral 
shoulder disorder that had its onset in service is at least 
as compelling as the evidence demonstrating that the veteran 
does not have a service-related shoulder disorder.  
Accordingly, service connection for a bilateral shoulder 
disorder is warranted.






ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


